Case: 13-30582      Document: 00512537394         Page: 1    Date Filed: 02/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 13-30582                                   FILED
                                  Summary Calendar                          February 19, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LARRY WAYNE BRUCE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CR-257-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Larry Wayne Bruce appeals his 60-month sentence for willfully failing
to collect and pay over taxes owed and his concurrent 12-month sentence for
willfully failing to file tax returns; the combined sentences fell below the
applicable guidelines range.
       Regardless whether he was the sole participant in the criminal conduct
at issue, Bruce fails to show that he played either a minimal or minor role such


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30582    Document: 00512537394     Page: 2   Date Filed: 02/19/2014


                                 No. 13-30582

that the district court erred by declining to grant him a U.S.S.G. § 3B1.2
adjustment. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th
Cir. 2008).     Although he claims that his sentence is substantively
unreasonable, see Gall v. United States, 552 U.S. 38, 51 (2007), Bruce did not
object to the sentence following its imposition, and we therefore review only for
plain error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
Bruce does not attempt to satisfy the plain error standard. See Puckett v.
United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2